PER CURIAM.
This suit was brought to recover damages for alleged infringement of letters patent No. 828,452, issued on October 20, 1885, for “improvements in wire for check-row corn planters.” The claims read as follows:
(1) An improved knot for check-row wires, formed by coiling the wire composing the knot back upon itself, substantially as described.
(2) The improved knot for check-row wires, composed of a primary coil and a reversely wound external coil, substantially as described.
(3) The herein-described improved knot and coupling for check-row wires, composed of the eye or loop, and the primary and reversed coils, the latter being formed by first wrapping the end of the wire around the body, and then back upon the coil so formed, substantially as described.
The circuit court sustained a demurrer to 'the bill, and dismissed the suit. Tliis court is of opinion that the patent is not so clearly and indubitably void of invention as to justify a ruling to that effect upon demurrer. The decree is therefore reversed, with direction to overrule the demurrer.